Okton, O. J.-
This is an action in replevin for one large refrigerator. - The property was taken by, the writ. The verdict of the jury is “ that the value of the property in controversy is the sum of $145; that the same was unjustly taken by the plaintiff, and that the defendant is entitled to a return thereof; and that the defendant has been damaged by reason of the taking and detention in the sum of one dollar.” The court rendered a personal judgment in favor of the defendant.of $145 as the value of the property, and $1 damages, together with ■ costs and disbursements.
There appeal’s to be no bill of exceptions in this case signed by the judge, and there is no stipulation' that the document stipulated to stand, as the bill of exceptions contains all the evidence in the case. We can therefore consider only the question whether the pleadings support the verdict and judgment. Edleman v. Kidd, 65 Wis. 18; Strong v. Stevens Point, 62 Wis. 255. The only error apparent on the record seems to be the form of the judgment. The judgment should have been for a return of the property, and for its value and damages in case,a return thereof cannot be had. S. & B. Ann. Stats, sec. 2888. The property was taken by the writ, and must be disposed of by the judgment. The judgment should have been in the alternative, as above.
By the Court.— The judgment of the superior court is reversed, and the cause remanded with directions to render the proper judgment for the defendant.